t c memo united_states tax_court willie lewis and barbara lewis petitioners v commissioner of internal revenue respondent docket no filed date willie lewis and barbara lewis pro sese edwin b cleverdon for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure the issues we must decide are whether petitioners are unless otherwise indicated all section references are to the internal continued entitled to deductions for business_expenses and whether they are liable for an accuracy-related_penalty under sec_6662 findings_of_fact petitioners resided in alabama when they filed their petition during the year in issue mr lewis was a minister who occasionally performed weddings attended meetings and conducted seminars petitioners timely filed a federal_income_tax return for reporting unreimbursed employee business_expenses on a schedule a itemized_deductions respondent issued a notice_of_deficiency disallowing the deductions for the business_expenses and determining an accuracy-related_penalty under sec_6662 petitioners timely filed a petition seeking redetermination continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the record does not include a copy of petitioners’ return at trial petitioners claimed deductions for various business_expenses which we discuss in the body of this opinion one other adjustment in the notice was computational and need not be addressed opinion i preliminary matter petitioners attached several exhibits to their briefs which were not already in the record respondent did not file a motion to strike the exhibits but rather objected on brief to the use of these documents reopening the record for the submission of additional evidence lies within the discretion of the court 114_tc_276 the policy of the court is to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 petitioners were given ample opportunity to provide evidence both before and at trial and they did not introduce most of the proposed exhibits under these circumstances we decline to receive additional evidence ii burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions 116_tc_438 petitioners have not shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioners bear the burden_of_proof see rule a iii expense deductions a trade_or_business mr lewis’ argument as we understand it is that he was an independent_contractor engaged in the business of being a minister and an author and that the business_expense deductions respondent disallowed should be deductible as trade_or_business_expenses on a schedule c profit or loss from business sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 see also sec_183 generally providing that if an activity is not engaged in for profit then no deduction attributable to that activity shall be allowed in assessing the taxpayer’s profit_motive we accord greater weight to objective facts than to subjective statements of intent 94_tc_41 sec_1_183-2 income_tax regs see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 mr lewis offered no credible_evidence to establish a profit_motive for his ministry and book writing activities in fact mr lewis admitted at trial that he didn’t charge for services he performed as a minister mr lewis likewise did not provide evidence showing that he had any income from his alleged book writing activity mr lewis produced no accounting_records bank statements invoices or any other records traditionally associated with a business operating for a profit mr lewis merely submitted credit card statements and a summary thereof showing certain expenses he also submitted a questionable employment contract with goodnews ministries which states that he would be compensated dollar_figure per year for his services mr lewis did not testify or otherwise offer credible_evidence that he was actually paid the dollar_figure or any other amount under these circumstances we find that mr lewis was not engaged in a trade_or_business for profit therefore under sec_183 and b the deductions attributable to his ministry and book writing activities are limited to the gross_income he derived therefrom because mr lewis derived no gross_income from those activities in petitioners are entitled to no deductions b substantiation of expenses even if mr lewis were found to have engaged in a trade_or_business for profit we would find that petitioners failed to substantiate the expenses underlying their claimed deductions the burden of substantiating expenses rests on the taxpayer sec_6001 rule a see 65_tc_87 aff’d per curiam 540_f2d_821 5th cir most of mr lewis’ claimed expenses include automobile and travel-related expenses which are subject_to the strict substantiation requirements of sec_274 to deduct such items the taxpayer must substantiate through adequate_records or other corroborative evidence the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 a taxpayer satisfies the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditures that show each element of each expenditure or sec_183 allows certain types of deductions that do not require a profit_motive petitioners failed to establish that any of their claimed deductions do not require a profit_motive see sec_162 sec_183 thus they do not qualify for deductions under sec_183 use see sec_1_274-5t temporary income_tax regs fed reg date mr lewis supports the claimed deductions with credit card statements a spreadsheet generally itemizing the credit card charges and a spreadsheet listing events he attended through date with the corresponding mileage meal expenses and hotel expenses related to the events the summary schedule which was created well after the expenses were incurred is not an adequate record for purposes of sec_274 it was not maintained at or near the time of any expenditures nor does it include their business purposes furthermore the summary schedule is incomplete--it fails to include events attended and expenses_incurred after date moreover mr lewis did not offer credible testimony or other evidence explaining how the charges on the credit card statements relate to any specific business_purpose to the extent mr lewis’ credit card statements reflect expenses not subject_to strict substantiation he has failed to specifically identify which of the numerous expenses petitioners are claiming as deductions and he has similarly failed to demonstrate why any of the expenses are ordinary and necessary business_expenses see hale v commissioner tcmemo_2010_229 slip op pincite stating that we need not sort through a taxpayer’s evidence in an attempt to see what is and what is not adequate substantiation of the items on the taxpayer’s returns we therefore find that petitioners would not be entitled to the claimed deductions even if mr lewis had engaged in a profit-seeking business during iv accuracy-related_penalty we next determine whether petitioners are liable for an accuracy-related_penalty sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite respondent met his burden of production in establishing the appropriateness of the penalty petitioners did not maintain sufficient records to support the expenses underlying their deductions and the disallowed deductions are directly attributable to petitioners’ failure to maintain adequate_records nor have petitioners offered any evidence that they had reasonable_cause for their failure to maintain adequate business records or for their improper deductions on the contrary mr lewis testified that he had previously been a return preparer for one of the major companies which shows that he should have been aware that he was required to support his deductions with adequate_records we therefore hold that petitioners are liable for a sec_6662 accuracy-related_penalty on the grounds of negligence and disregard of rules and regulations in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
